EXHIBIT AMENDMENT NO. 2 TO CREDIT AGREEMENT This Amendment No. 2 to Credit Agreement, dated as of October 9, 2009, (this "Amendment"), is entered into by HELIX ENERGY SOLUTIONS GROUP, INC., a Minnesota corporation (the "Borrower"), the lenders party to the Credit Agreement described below, and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the "Administrative Agent"), Swing Line Lender and L/C Issuer. INTRODUCTION Reference is made to the Credit Agreement dated as of July 3, 2006 (as modified from time to time, the "Credit Agreement"), among the Borrower, the lenders from time to time party thereto (collectively, the "Lenders" and individually, a "Lender"), and the Administrative Agent. The Borrower has requested, and the Lenders and the Administrative Agent have agreed, on the terms and conditions set forth herein, to make certain amendments to the Credit Agreement. In addition, the Borrower has requested, and certain of the Revolving Credit Lenders have agreed, to extend the expiration of all or a portion of their Revolving Credit Commitments. THEREFORE, in connection with the foregoing and for other good and valuable consideration, the Borrower, the Lenders, and the Administrative Agent hereby agree as follows: Section 1.Definitions; References.Unless otherwise defined in this Amendment, each term used in this Amendment that is defined in the Credit Agreement has the meaning assigned to such term in the Credit Agreement. Section 2.Amendment of Credit Agreement- General. (a)Section 1.01 of the Credit Agreement is hereby amended by inserting the following definitions in appropriate alphabetical order: "Caesar" means the Vanuatu-flagged vessel named "Caesar" with official number "Second Amendment" means Amendment No. 2 to the Credit Agreement dated as of October 9, 2009 among the Borrower, the Lenders party thereto, the Administrative Agent, the Swing Line Lender and the L/C Issuer. "Second Amendment Effective Date" means October 9, 2009. (b)Section 1.01 of the Credit Agreement is hereby amended by replacing the definition of "Defaulting Lender" in its entirety with the following: "Defaulting Lender" means any Lender that (a) has failed to fund any portion of the Loans, participations in L/C Obligations or participations in Swing Line Loans required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder, (b) the Administrative Agent or Issuing Bank believes in good faith has defaulted in fulfilling its obligations under other syndicated credit facilities generally and fails, within ten Business Days after written request by the Administrative Agent, to confirm unconditionally in writing that it will comply with the terms of this Agreement relating to its obligations to fund prospective Loans (or participations in respect of Letters of Credit or Swing Line Loans), (c) has otherwise failed to pay over to the Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute, or (d) has, or any Controlling entity of which has, been deemed insolvent or become the subject of a bankruptcy, insolvency, receivership, or similar proceeding; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity interest in such Lender or direct or indirect parent company thereof by a Governmental Authority (c)Section 1.01 of the Credit Agreement is hereby amended by replacing the definition of "Security Documents" in its entirety with the following: "Security Documents" means the Security Agreement, the Mortgages, the Foreign Pledge Agreements, the Consent and Agreements, and each of the other agreements, instruments or documents that creates or purports to create a Lien in favor of the Administrative Agent for the benefit of the Secured Parties, and shall expressly include any arrangements entered into by an L/C Issuer with the Borrower pursuant to Section 2.03(a)(iii)(F). (d)Section 2.06(b)(ii) of the Credit Agreement is hereby amended by replacing the introductory clause of such Section in its entirety with the following: (ii)subject to Section 2.06(e), the Borrower shall prepay the Loans by an amount equal to the amount of such Net Cash Proceeds, as set forth in Section 2.06(d); provided, however that at the election of the Borrower, and so long as no Default shall have occurred and be continuing, the Borrower, the applicable Subsidiary or any Loan Party (or any combination of the foregoing) may reinvest all or any portion of such Net Cash Proceeds (other than the Net Cash Proceeds of any Asset Disposition or series of Asset Dispositions pursuant to Section 7.05(q), which shall be subject to the minimum prepayment requirements specified in Section 2.06(d)) if such reinvestment complies with the following requirements: (e)Section 2.06(d) of the Credit Agreement is hereby amended by replacing such Section in its entirety with the following: (d)Each prepayment of Loans pursuant to the foregoing provisions of Section2.06 shall, except as provided in the succeeding sentence, be applied, first, to the prepayment of the Term Loans on a pro rata basis and second to the prepayment of the Revolving Credit Loans as provided in Section2.06(f) below.Each prepayment of Loans with Net Cash Proceeds received pursuant to Section 7.05(q) from a Disposition of Oil and Gas Properties or the Caesar shall be applied as follows: (i) 60% of such Net Cash Proceeds shall be applied, first, to the prepayment of the Term Loans on a pro rata basis and second to the prepayment of the Revolving Credit Loans as provided in Section 2.06(f) below, and then (ii) the remaining 40% of such Net Cash Proceeds shall be applied in accordance with Section 2.06(b).Any prepayment of a Loan pursuant to this Section2.06 shall be accompanied by all accrued interest thereon, together with any additional amounts required pursuant to Section3.05.The amount of each prepayment of the Term Loans pursuant to this Section 2.06 shall be applied ratably to the then remaining installments of the Term Loans. (f)Section 7.02(g) of the Credit Agreement is hereby amended by replacing such Section in its entirety with the following: (g)Investments in joint ventures, if each of the following conditions is satisfied: (i)immediately before and after giving effect to such Investment, no Default shall have occurred and be continuing, (ii) the aggregate amount of each such Investment shall not exceed $150,000,000, and (iii) the aggregate amount of all such Investments, net of the aggregate amount of consideration received from the Dispositions of all Investments theretofore made pursuant to this Section7.02(g), shall not exceed $250,000,000 on a cumulative basis since the Closing Date; provided, however, that in calculating the foregoing limitations, any contribution of the Caesar to a joint venture shall not be included; (g)Section 7.02 of the Credit Agreement is hereby further amended by replacing the last sentence of such Section in its entirety with the following: Notwithstanding anything in this Section 7.02 or elsewhere in this Agreement to the contrary, in no event shall aggregate Investments in all Subsidiaries that are neither Loan Parties nor Foreign Subsidiaries whose Equity Interests are pledged pursuant to a Foreign Pledge Agreement, including Investments as a results of Acquisitions, exceed (h)Section 7.05(c) of the Credit Agreement is hereby amended by replacing the phrase "provided that if the transferor of such property is a Guarantor" in its entirety with the following: provided that if the transferor of such property is the Borrower or a Guarantor (i)Section 7.05(l) of the Credit Agreement is hereby amended by replacing such Section in its entirety with the following: (l)Dispositions of assets, except for Collateral (other than the Caesar), constituting non-cash contributions to a joint venture to the extent such Investment is permitted pursuant to Section 7.02(g) or consists of the Caesar (for the purpose of determining compliance with the limitations of such Section, the assets shall be valued at the value attributed thereto in the applicable joint venture agreement or, if greater, fair market value); (j)Section 7.05(p) of the Credit Agreement is hereby amended by replacing such Section in its entirety with the following: Dispositions of vessels, remotely operated vehicles and trenchers, and joint ventures interests by the Borrower and its Subsidiaries not otherwise permitted under this Section
